Title: To Thomas Jefferson from Montmorin, 31 July 1790
From: Montmorin de Saint-Hérem, Armand Marc, Comte de
To: Jefferson, Thomas



A Paris le 31. Juillet 1790.

J’ai reçu, Monsieur, la lettre par laquelle vous me faites l’honneur de m’informer que votre mission en France étoit cessée par votre nomination à la place de Secrétaire d’Etat des Etats Unis. Je ne puis, Monsieur, que vous Temoigner le regrèt sincere que  j’éprouverois en cette occasion, si je ne Trouvois pas un véritable motif de satisfaction pour moi dans la nouvelle marque de confiance qui vous est donnée et qui justifie de plus en plus l’opinion qui vous est duë et que vous avez laissée de vous dans ce pays ci.
J’ai l’honneur d’être avec un très sincere attachement, Monsieur, votre très humble et très obéissant Serviteur,

Montmorin

